DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/03/2020 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 23, 31, and 39 have been withdrawn; (2) the 35 U.S.C. 112(d) rejections of claims 30, 38 and 46 have been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejections of claims 23, 25, 27, 29-31, 33, 35, 37 and 38 over Fosdick et al. have been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 24, 26, 28, 32, 34, 36 and 39-46 over Fosdick et al. and Morita et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 23-46
Withdrawn claims: None
Previously cancelled claims: 1-22
Newly cancelled claims: None
Amended claims: 23, 30, 31, 38, 39 and 46
New claims: None
Claims currently under consideration: 23-46
Currently rejected claims: 23-46
Allowed claims: None

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-15 of U.S. Patent No. 10,561,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The presently-claimed method of claims 39-46 of improving the taste profile of a sweetener via adding an effective amount of a steviol glycoside composition to the sweetener is indistinguishable from claim 1 of the ‘165 patent that requires combinations of rebaudioside A with other steviol glycosides. The dependent claims in the present application essentially correspond with the dependent claims in the ‘165 patent. Further, the presently-claimed methods of claims 23-38 of improving the sweetness of a beverage (claims 23-30)/food product (claims 31-38) would be obvious in light of the steviol glycoside composition of the ‘165 patent, since that reference indicates the composition is intended for use in beverages/food products (Abstract). Again, the dependent claims essentially correspond with the dependent claims in the ‘165 patent.
Allowable Subject Matter
Claims 23-46 are allowable over the prior art references and will be allowed upon the filling of a terminal disclaimer or otherwise overcoming the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:
The claims as presently amended requiring the steviol glycoside to be present in an amorphous, spray-dried form overcome the rejections in view of Fosdick et al., which teaches that the highly-soluble form of the steviol glycoside is a crystal form ([0007]).
Further, as discussed in the allowance of parent application 16/278271, which issued as U.S. Patent No. 10,561,165, the present claims require the claimed steviol glycoside compositions to have a solubility that is greater than or equal to 10g/100g water or water/alcohol solution. The claimed stability requirement cannot be said to be an inherent attribute that .
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections of claims 23, 31 and 39 based on amendments to the claims. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Applicant has overcome the 35 U.S.C. § 112(d) rejections of claims 30, 38 and 46 based on amendments to the claims. Accordingly, the 35 U.S.C. § 112(d) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 23, 25, 27, 29-31, 33, 35, 37 and 38 over Fosdick et al.: Applicant has overcome the 35 U.S.C. 102(a)(1) rejections of claims 23, 25, 27, 29-31, 33, 35, 37 and 38 over Fosdick et al. based on amendments to the claims and persuasive arguments (Applicant’s Remarks, p. 10, ¶3 – p. 12, ¶2). Accordingly, the 35 U.S.C. § 102(a)(1) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 24, 26, 28, 32, 34, 36 and 39-46 over Fosdick et al. and Morita et al.: Applicant has overcome the 35 U.S.C. 103 rejections of claims 24, 26, 28, 32, 34, 36 and 39-46 over Fosdick et al. and Morita et al. based on amendments to the claims and persuasive remarks (Applicant’s Remarks, p. 15, ¶2). Accordingly, the 35 U.S.C. § 103 rejections have been withdrawn.
Double Patenting: Applicant did not address the double patenting rejection. (NOTE: The rejection inadvertently listed the patent as 10,531,165, but it should have been 10,561,615, which 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 23-46 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793